PER CURIAM.
Appellant, Corporate Center Associates, Inc., appeals the dismissal with prejudice of its complaint to recover proceeds from a lease agreement. We reverse and remand.
Appellant’s first amended complaint was dismissed for failure to state a cause of action. We reverse because we find that the complaint contained sufficient allegations to maintain a cause of action.
A trial court abuses its discretion in dismissing a complaint with prejudice, without giving leave to amend, except where “there has been an abuse of the amendment privilege, or the complaint shows on its face that there is a deficiency which cannot be cured by amendment.” Affordable Homes v. Devil’s Run, Limited, 408 So.2d 679 (Fla. 1st DCA 1982).
*120Accordingly we reverse and remand for further proceedings.